                3:17-cr-30057-SEM-TSH # 51   Page 1 of 13
                                                                                E-FILED
                                             Wednesday, 16 December, 2020 05:10:51 PM
                                                           Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,             )
                                      )
                Plaintiff,            )
                                      )
     v.                               )      Case No. 17-cr-30057
                                      )
ROBERT PORTER,                        )
                                      )
                Defendant.            )

                                OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court are Defendant Robert Porter’s Second Motion

for Compassionate Release (d/e 43) and Supplemental Amended

Motion for Compassionate Release (d/e 48) requesting a reduction

in Defendant’s term of imprisonment pursuant to 18 U.S.C. §

3582(c)(1)(A). For the reasons set forth below, the motions are

DENIED.

                             I. BACKGROUND

     On January 5, 2018, Defendant pleaded guilty to one count of

possession with intent to distribute heroin in violation of 21 U.S.C.

841(a)(1) and (b)(1)(C). Minute Entry, Jan. 5, 2018. On May 14,

2018, the undersigned District Judge sentenced Defendant to 100


                              Page 1 of 13
                3:17-cr-30057-SEM-TSH # 51   Page 2 of 13




months’ imprisonment, which was substantially below the

guidelines range of 188 to 235 months. Minute Entry, May 14,

2018; Judgment 2, d/e 33. The Court also imposed a six-year term

of supervised release.

     Defendant previously requested compassionate release due to

his health issues and the COVID-19 pandemic. See Mem. Law.

Supp. Compassionate Release 1, d/e 36. Defendant is forty-one

years old and suffers from asthma. Id. The Court denied

Defendant’s first motion for compassionate release on May 15,

2020, because Defendant’s asthma appeared to be well managed

and because the facility Defendant resided in at the time—FPC

Duluth—had no cases of COVID-19. See Opinion 6-7, d/e 41.

Since the time Defendant’s first Motion for Compassionate Release

was denied, there has been at least one confirmed case of COVID-

19 at FPC Duluth. Second Mot. for Compassionate Release 2.

Defendant’s Second Motion for Compassionate Release requests

compassionate release again based on Defendant’s health

conditions and the COVID-19 pandemic, arguing that the existence

of confirmed cases of COVID-19 in Defendant’s facility constitutes a

change in circumstances sufficient to support compassionate


                            Page 2 of 13
                3:17-cr-30057-SEM-TSH # 51   Page 3 of 13




release. Id. The Second Motion for Compassionate Release also

notes that the Centers for Disease Control and Prevention’s (CDC)

guidelines concerning asthma and obesity have changed since

Defendant filed his first Motion for Compassionate Release. Id. at

7.

     If released, Defendant originally proposed to live with his

mother and his fiancee and her children and grandchild in Chicago,

Illinois. See Mem. Law. Supp. Compassionate Release 29.

According to Defendant’s Second Motion for Compassionate

Release, Defendant’s mother has passed away since the Court

denied Defendant’s first Motion for Compassionate Release. Second

Mot. for Compassionate Release 6. Defendant’s Supplemental

Amended Motion for Compassionate Release addresses the

proposed living situation, contending that the proposed residence is

more spacious and comfortable than the Government makes it out

to be.

     The United States Probation Office addressed Defendant’s first

request for compassionate release in a Memorandum (d/e 40),

concluding that Defendant’s proposed residence if he were released

would be an acceptable living situation for Defendant. Id. at 2.


                            Page 3 of 13
                 3:17-cr-30057-SEM-TSH # 51   Page 4 of 13




Probation’s Memorandum also notes that Defendant has no

disciplinary record from his time in the custody of the Bureau of

Prisons. Id. at 1. According to Probation’s Memorandum,

Defendant submitted a request for compassionate release to the

warden of FPC Duluth, which the warden denied on April 14, 2020.

Id.

      The Government filed a Response (d/e 45) and Supplemental

Response (d/e 47) Opposing Defendant’s Second Motion for

Compassionate Release. In the Response, the Government argues

that Defendant’s health conditions are well controlled while in the

Bureau of Prisons’ (BOP) custody and that the Court should deny

compassionate release based on Defendant’s criminal history.

Resp. 10-11. The Government further details the procedures that

BOP has implemented to curb the spread of the virus in its

facilities. Id. at 3-10. The Government’s Supplemental Response

explains the discrepancies between BOP’s counting of active

confirmed cases in its facilities and BOP’s tracking of COVID-19

testing statistics in its facilities. See Supplemental Resp. 2; Olt

Decl. ¶¶ 3, 4, d/e 47-1.

      At the time Defendant filed his first and second Motions for


                             Page 4 of 13
                 3:17-cr-30057-SEM-TSH # 51   Page 5 of 13




Compassionate Release, he resided at FPC Duluth in Duluth,

Minnesota. Since the Second Motion for Compassionate Release

was filed, Defendant has been transferred to FCI Oakdale II in

Oakdale, Louisiana. See Bureau of Prisons, Find an Inmate,

https://www.bop.gov/inmateloc/ (last accessed December 9, 2020).

     Because Defendant submitted a request for compassionate

release to the warden of FPC Duluth prior to his transfer to a

different BOP facility, the Court directed the parties to brief the

effect of the transfer on the exhaustion requirement in the

compassionate release statute. See 18 U.S.C. § 3582(c)(1)(A)

(referring to “the lapse of 30 days from the receipt of [a request for

compassionate release] by the warden of the defendant’s facility”).

In response to the Court’s order, the parties filed a Joint Position on

the Defendant’s Exhaustion of Administrative Remedies, d/e 49, in

which the parties “agree that the defendant’s transfer from one BOP

facility to another does not affect the issue of exhaustion.” Joint

Position 2 (citing United States v. Davidson, 2020 WL 4877255 at

*6 (W.D. Pa. Aug. 20, 2020)).

     Defendant’s projected release date is October 10, 2024.

Bureau of Prisons, Find an Inmate,


                             Page 5 of 13
                 3:17-cr-30057-SEM-TSH # 51   Page 6 of 13




https://www.bop.gov/inmateloc/ (last accessed December 9, 2020).

According to the BOP website, as of December 9, 2020, FCI Oakdale

II has four active confirmed inmate cases of COVID-19 and eleven

active confirmed staff cases. See COVID-19 Cases, Federal Bureau

of Prisons, https://www.bop.gov/coronavirus/ (last accessed

December 9, 2020). Thirty-one inmates and six staff members at

the facility have recovered from the disease, though there has been

one death at the facility. Id.

                             II. ANALYSIS

     As a general matter, the Court is statutorily prohibited from

modifying a term of imprisonment once it has been imposed. See

18 U.S.C. § 3582(c). However, several statutory exceptions exist,

one of which allows the Court to grant a defendant compassionate

release if certain requirements are met. See 18 U.S.C. §

3582(c)(1)(A).

     Section 603(b)(1) of the First Step Act amended the statutory

language at 18 U.S.C. § 3582(c)(1)(A). See First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat 5194. Prior to the First Step Act, the

Court could grant a defendant compassionate release only if the

Director of BOP filed a motion seeking that relief. With the


                             Page 6 of 13
                3:17-cr-30057-SEM-TSH # 51   Page 7 of 13




enactment of the First Step Act, 18 U.S.C. § 3582(c)(1)(A) now

allows an inmate to file with the Court a motion for compassionate

release, but only after exhausting administrative review of a BOP

denial of the inmate’s request for BOP to file a motion or waiting 30

days from when the inmate made his or her request, whichever is

earlier. The statute now provides as follows:

     The court, upon motion of the Director of the Bureau of
     Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights to
     appeal a failure of the Bureau of Prisons to bring a motion
     on the defendant’s behalf or the lapse of 30 days from the
     receipt of such a request by the warden of the defendant’s
     facility, whichever is earlier, may reduce the term of
     imprisonment (and may impose a term of probation or
     supervised release with or without conditions that does
     not exceed the unserved portion of the original term of
     imprisonment), after considering the factors set forth in
     section 3553(a) to the extent that they are applicable, if it
     finds that—

     (i) extraordinary and compelling reasons warrant such a
     reduction . . . and that such a reduction is consistent with
     applicable policy statements issued by the Sentencing
     Commission.

18 U.S.C. § 3582(c)(1)(A).

     In this case, the Government concedes that Defendant

submitted a request for compassionate release to the warden of

what, at that time, was his BOP facility—FPC Duluth—which the



                             Page 7 of 13
                 3:17-cr-30057-SEM-TSH # 51   Page 8 of 13




warden denied in April 2020. Resp. 3. In the parties’ Joint Position

on the Defendant’s Exhaustion of Administrative Remedies, the

parties agree that Defendant’s transfer from FPC Duluth to FCI

Oakdale II does not affect the exhaustion requirement, stating “[t]he

defendant’s previous exhaustion of his administrative remedies via

filing with the warden at the BOP facility in Duluth, Minnesota

satisfies the exhaustion requirements of Title 18, United States

Code, Section 3582(c)(1)(A) in this case.” Joint Position 2. As the

Seventh Circuit has recently noted in the context of compassionate

release, “[f]ailure to exhaust administrative remedies is an

affirmative defense, . . . not a jurisdictional issue that the court

must reach even if the litigants elect not to raise it.” United States

v. Gunn, --- F.3d ----, No. 20-1959, 2020 WL 6813995 (7th Cir.

Nov. 20, 2020). Therefore, the Court finds the Government has

waived any objection to the exhaustion requirement that might be

raised in this case and finds that Defendant has met the 30-day

requirement pursuant to 18 U.S.C. § 3582(c)(1)(A).

     The spread of COVID-19 has presented extraordinary and

unprecedented challenges for the country and poses a serious issue

for prisons. Due to the infectious nature of the virus, the Centers


                             Page 8 of 13
                3:17-cr-30057-SEM-TSH # 51   Page 9 of 13




for Disease Control and Prevention (CDC) and state governments

have advised individuals to practice good hygiene and social

distancing and isolation. Social distancing can be difficult for

individuals living or working in a prison.

     The Court must consider whether “extraordinary and

compelling reasons warrant such a reduction” in a defendant’s

sentence and whether such a reduction is “consistent with

applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A). Even if extraordinary and

compelling circumstances warranting a reduction in a defendant’s

sentence exist, the Court must then “consider[ ] the factors set forth

in section 3553(a) to the extent that they are applicable” in order to

determine if a sentence reduction is appropriate under the

particular circumstances of the case. 18 U.S.C. § 3852(c)(1)(A).

Having considered the relevant factors set forth in 18 U.S.C. §

3553(a), the Court concludes that those factors weigh against

reducing Defendant’s term of imprisonment.

     Defendant is a forty-one-year-old African American male who

has been diagnosed with asthma. Second Mot. for Compassionate

Release 7. According to the BOP medical records filed in this case,


                             Page 9 of 13
                 3:17-cr-30057-SEM-TSH # 51    Page 10 of 13




Defendant has a body mass index (BMI) of 33.7, which is

considered obese. See Clinical Encounter Note, d/e 35 at Page ID

11. The BOP medical records reflect that Defendant has been

counseled multiple times regarding the importance of diet and

exercise in managing his weight. BOP Medical Records, d/e 46 at

Page ID 139, 146.

     On October 6, 2020, the Centers for Disease Control and

Prevention (CDC) revised its guidelines concerning persons who are

at higher risk for severe illness from COVID-19 based on the

available evidence. 1 According to the CDC’s current guidance,

obesity—defined as a body mass index greater than 30—increases

the risk that a person will suffer severe complications from COVID-

19. Since the CDC’s guidelines were revised, the Government has

conceded that, given the COVID-19 pandemic, obesity constitutes

an extraordinary and compelling reason that may serve as the basis

for a sentence reduction under 18 U.S.C. § 3582(c)(1)(A). Just


1. See Coronavirus Disease 2019 (COVID-19) – People at Increased Risk of
Severe Illness – People with Certain Medical Conditions, Centers for Disease
Control and Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-
extra-precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavir
us%2F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html
(last accessed December 9, 2020).

                              Page 10 of 13
                3:17-cr-30057-SEM-TSH # 51   Page 11 of 13




because the Government concedes that a medical condition is an

extraordinary and compelling reason, however, does not mean

Defendant is entitled to compassionate release.

     Defendant’s diagnosis of asthma is a condition that according

to the CDC only might increase the risks of COVID-19, and only

when that condition is moderate to severe. See

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html#asthma (noting

that “[h]aving moderate-to-severe asthma might increase your risk

for severe illness from COVID-19”). According to Probation’s

Memorandum, Defendant is able to manage his asthma with the

use of an inhaler two or three times a month. Mem. 1. The BOP

medical records filed in this case reflect that in January of this

year, Defendant was described by BOP medical staff as having

“childhood onset asthma that resolved.” Clinical Encounter Note,

d/e 46 at Page ID 146. The records go on to indicate that

Defendant’s “last asthma attack was about 20 years ago and he was

never hospitalized.” Id. Finally, the records state that as of

January 2020, Defendant “has not had an inhaler in a while and

has not had a problem.” Id.


                            Page 11 of 13
                3:17-cr-30057-SEM-TSH # 51   Page 12 of 13




     While there are currently four active inmate cases of COVID-

19 at Defendant’s facility, there are also thirty-one inmates at the

facility who have contracted COVID-19 and recovered. The

Government’s response details BOP’s efforts to address the virus,

and for now, those efforts appear to be working at FCI Oakdale II.

     Finally, the Court must consider the factors set out in 18

U.S.C. § 3553(a). Defendant is currently serving a combined 100-

month sentence for possession with intent to distribute heroin. The

sentence imposed by the Court was far below the recommended

guideline sentence of 188 to 235 months. While the offense for

which Defendant is presently incarcerated did not involve violence,

Defendant has a prior conviction for attempted murder, as well as

multiple arrests for violent offenses including murder, attempted

murder, and aggravated battery. PSR, d/e 24. Further, Defendant

has served only about one third of his sentence and has nearly four

years remaining on his sentence.

     The Court has considered the factors in § 3553(a)—in

particular the need to protect the public from further crimes of the

Defendant—and concludes that they do not entitle Defendant to

compassionate release. The Court also finds that Defendant is still


                            Page 12 of 13
               3:17-cr-30057-SEM-TSH # 51   Page 13 of 13




a danger to the community. The Court, taking all the relevant facts

into account, finds that a reduction in Defendant’s term of

imprisonment is not warranted.

                         III. CONCLUSION

     For the reasons set forth above, Defendant Robert Porter’s

Second Motion for Compassionate Release (d/e 43), Supplemental

Amended Motion for Compassionate Release (d/e 48), and second

pro se Motion for Compassionate release (d/e 42) are DENIED.



ENTER: December 16, 2020

                                /s/ Sue E. Myerscough
                                SUE E. MYERSCOUGH
                                UNITED STATES DISTRICT JUDGE




                           Page 13 of 13
